PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/787,274
Filing Date: 11 Feb 2020
Appellant(s): Okada et al.



__________________
Shuji Yoshizaki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh  et al. (US 20090314207, hereafter ‘207), in view of Netsu et al. (US 20140030440, hereafter ‘440).
‘207 teaches some limitations of:
Claim 1: APPARATUS FOR PRODUCING POLYCRYSTALLINE SILICON (title), employing Siemens method ([0005], the claimed “An apparatus for producing poly crystalline silicon by the Siemens method, comprising”):
As shown in FIG. 3, the electrode unit 5A includes an electrode holder 22 and an electrode 23 … the electrode 23 is provided at the upper end of the electrode holder 22 to hold the silicon seed rod 4 ([0033], 2nd sentence), the electrode 23 is formed in a columnar shape as a whole and made of carbon or the like ([0045], the electrode 23 with the planar bottom contact surface in the recess is the claimed “a carbon-made core wire holder holding a silicon core wire, the carbon-made core wire holder comprising: a bottom end comprising a planar contact surface”, note planar is misspelling of planar);
The electrode 23 has a female thread portion 43, which is screwed into the male thread portion 26 of the electrode holder 22 ([0045], 2nd sentence, the claimed “a first screwing section provided at a lower part of the bottom end“);
 As shown in FIG. 3, the electrode unit 5A includes an electrode holder 22 and an electrode 23 … the electrode 23 is provided at the upper end of the electrode holder 22 to hold the silicon seed rod 4 ([0033], 2nd sentence, the electrode holder 22 with a top planar surface in contact with the bottom planar contact surface within the recess of the electrode 23 is the claimed “an electrode portion energizing the carbon-made core wire holder, the electrode portion comprising: a top end having a planar surface in contact with the bottom end of the carbon-made core wire holder at the planar contact surface” and as shown in Fig. 3); 
nd sentence), The electrode 23 has a female thread portion 43, which is screwed into the male thread portion 26 of the electrode holder 22 ([0045], 2nd sentence, the claimed “and a second screwing section engaged with the first screwing section”).

‘207 does not teach the other limitations of:
Claim 1: a conductive member inserted between the planar contact surface of the bottom end of the carbon-made core wire holder and the planar surface of the top end of the electrode portion,
wherein the carbon-made core wire holder at the planar contact surface has an electric resistance lower than an area of the first screwing section.

‘440 is analogous art in the field of SILICON CORE WIRE HOLDER AND POLYCRYSTALLINE SILICON MANUFACTURING METHOD (title), A Siemens method ([0002]) with large current (514 A, [0116]) the holder main body 20 can be a carbon electrode made of graphite ([0082]). ’440 teaches that as shown in FIG. 9, when the silicon core wire 5 is to be inserted into the core wire insert hole 21, a conductive sheet 61 having a resistivity of 1500 µ[Symbol font/0x57]-cm or lower is preferably inserted between the contact surfaces of the holder main body 20 and the silicon core wire 5 so as to reduce the contact resistance by increasing a contact area at a micro-level in the contact surfaces between the holder main body 20 and the silicon core wire 5 at the time of energization of the silicon core wire 5. Examples of this conductive sheet 61 include one made of, besides graphite … ([0080], see also Fig. 8).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added or integrated a conductive sheet 61 of ‘440, between various contact points, including the top planar surface end of the electrode 22 and the lower planar contact surface within the recess of the electrode holder 23 of ‘207, for the purpose of reducing the contact resistance at the time of energization of the silicon core wire 5 in order to supply large current, as taught by ‘440 ([0080] and [0116]). Note a person of ordinary skill in the art would have known the contact plane between the top end of the electrode 22 and the lower recess of the electrode holder 23 is a contact plane that affects the resistance of the overall current/power supply circuit.

	‘207 also teaches the limitations of:
Claims 2, 4, and 8: Fig. 3 shows the female thread portion 43 at the lower portion of the electrode holder 23 below the horizontal contact plane and a gap without thread  the top end of the electrode portion are formed horizontal, respectively” of claim 4, and “wherein the first screwing screw section is provided only at the lower part of the bottom end” of claim 8).
Claim 7: The electrode 23 has a female thread portion 43, which is screwed into the male thread portion 26 of the electrode holder 22 ([0045], 2nd sentence, the claimed “wherein the first screwing section is of a female screw, and the second screwing section is of a male screw”).

(2) Response to Argument
The examiner considers the critical issue is whether a person of ordinary skill in the art would insert conductive sheet at a planar interface but not at the screw thread. 

In regarding to the 35 USC 103 rejection of claims 1-2, 4-5, and 7-8 over Endoh ‘207 in view of Netsu ‘440, Appellants argue that 
the insertion point should be on arrow X (see drawing on page 12) rather than arrow Y, the claimed location, because ‘440 teaches the graphite conductive sheet 61 of ‘440 was inserted between the silicon core wire 5 and the graphite holder main body 20, and the arrow X is the contact point between the silicon seed rod 4 and carbon electrode 23 of ‘207, but not at the arrow Y between the interface there was between stainless steel electrode 22 and the carbon electrode 23, see pages 10-11. See also 2nd complete paragraph of page 14.



It is a common knowledge that the inserting of soft graphite conductive sheet is to decrease the resistance by increasing a contact area (or increase the conductivity, Appellants statement at the last paragraph of page 13 is a typo), due to micro-level surface roughness. This is because each of the two contact surfaces intrinsically having micro level roughness (nothing is perfectly smooth, polishing these surfaces and/or adding pressure toward the interface help to some extent). By inserting a malleable graphite sheet at the interface, the soft graphite will fill-in the micro gaps and improve conductivity.

‘207’s screw threads 26 and 43 is applying force between the metal electrode holder 22 and the carbon electrode 23, or arrow Y in Appellants’ drawing. ‘440’s bolt 31 (see Fig. 6) is applying force between the silicon core wire 5 and the graphite holder 20. It is not the materials at the interface that is critical to the reduction of the resistance, it is the pressure applying to the interface that is critical. 



By the way, whether one would add another conductive sheet at arrow X is non-issue to claim 1. ‘207’s silicon seed rod 4 is insert into groove of electrode 23, and Fig. 3 appears to show a pin. Depending on the force at the contact interface, the additional graphite sheet at arrow X may or may not have significant benefit to the conductivity.

there is no disclosure of ‘440 that teach adding conductive sheet in various point of the complete circuit, see the top of page 13, and because ‘440 does not teach graphite conductive sheet 61 between graphite holder main body 20 and the metal electrode 2, see the bottom of page 13. 

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The examiner maintains that a person of ordinary skill in the art would have known the resistance of the whole circuit is the summation of the resistance of ALL points in series of a circuit. Therefore, a person of ordinary skill in the art would have considered adding the conductive sheet in arrow X or 

‘440 does not teach graphite conductive sheet 61 between graphite holder main body 20 and the metal electrode 2 because there is no screw/bolt at that interface in ‘440 (see Fig. 12).

Appellants argue that adding conductive sheet at all points of the circuit proposed by the examiner should also include arrow Z, the interface between threads, therefore, the combination does not teach “the carbon-made core wire holder at the planar contact surface has an electric resistance lower than an area of the first screwing section” of claim 1,  see the bottom of page 15 to page 17. 

The current flow is designed to flow from the top of the electrode holder 22 to electrode 23 and then to the silicon seed rod 4 with interfaces X and Y (in Appellants’ terminology). The screw thread was design to apply force to increase conductivity at the arrow Y. The top surface of the electrode 22 in the direct path of the current flow carries more current than the side flow path of the screws 26 and 43, therefore, it should have a higher conductivity and lower resistance by design.

Arrow Z is not in series in the circuit of arrow X and arrow Y. Arrow Z is in parallel with the top portion of the electrode 22. The conductivity is small relative to the solid portion of the electrode 22, which does not have interface in itself. 

More importantly, one of ordinary skill would have known the screw thread would shear the graphite sheet and tear it apart. Not only this defeats the reduction of conductivity at the screw thread arrow Z, it also creates problem of applying force at the interface arrow Y. Any one who uses screw knows that with broken pieces or dirts in the screw thread, the tightening of screw becomes difficult.

Furthermore, ‘440 does not teach inserting conductive sheet to the thread of the bolt 31. 

Appellants’ items vii at bottom of page 18 is about an issue not claimed. Appellants’ items viii is a boiler plate hindsight argument is clearly wrong by the sound rejection rationale discussed above.

The examiner notices the newly submitted IDS JP 2006016243 (hereafter ‘243) submitted on 12/17/2021 after appeal brief 12/13/2021. ‘243 teaches Siemens apparatus with plate 44 and washer 45 (page 8, 1st paragraph), both of low hardness gold or silver (middle of page 5, i.e. malleable and high conductivity) at interfaces. Washer 45 is between metal electrode 41 and carbon holder 42, and th complete paragraph) applies force to the washer 45 (arrow Y in Appellants’ terminology). The plate 44 is inserted in the wedged groove of the electrode holder 42, apparently to exert  pressure at the interface. Importantly, ‘243 is NOT using a high conductivity insert at the matching screw 46 and 47. By the way, ‘243 also teaches that “gold or silver may be sprayed on this metal side instead of a gold or silver plate or washer, but the mating contact surface after spraying must be smooth” (page 8, 2nd paragraph, integrally formed, a feature not yet claimed but Appellants are arguing nevertheless). 

Therefore, ‘243 completely corroborates with the Examiner’s rejection rationale based on ‘207 and ‘440 and completely rebuts Appellants’ assertion.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEATH T CHEN/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.